Case 20-01003 Doc    1-4 Filed 04/27/20 Entered      04/27/20 21:44:07
              Desc     Exhibit D         Page     1 of 13




                           EXHIBIT D
Case 20-01003 Doc           1-4 Filed 04/27/20 Entered               04/27/20 21:44:07
              Desc            Exhibit D         Page              2 of 13


   SMALL BUSINESS ADMINISTRATION

   [Docket Number SBA-2020-0021]

   13 CFR Parts 120 and 121

   RIN 3245-AH37

   Business Loan Program Temporary Changes; Paycheck Protection Program –

   Requirements – Promissory Notes, Authorizations, Affiliation, and Eligibility

   AGENCY: U. S. Small Business Administration.

   ACTION: Interim Final Rule.

   SUMMARY: On April 2, 2020, the U.S. Small Business Administration (SBA) posted

   an interim final rule (the First PPP Interim Final Rule) announcing the implementation of

   sections 1102 and 1106 of the Coronavirus Aid, Relief, and Economic Security Act

   (CARES Act or the Act). Section 1102 of the Act temporarily adds a new program, titled

   the “Paycheck Protection Program,” to the SBA’s 7(a) Loan Program. Section 1106 of

   the Act provides for forgiveness of up to the full principal amount of qualifying loans

   guaranteed under the Paycheck Protection Program (PPP). The PPP is intended to

   provide economic relief to small businesses nationwide adversely impacted by the

   Coronavirus Disease 2019 (COVID-19). SBA posted additional interim final rules on

   April 3, 2020 and April 14, 2020. This interim final rule supplements the previously

   posted interim final rules with additional guidance. This interim final rule supplements

   SBA’s implementation of section 1102 and 1106 of the Act and requests public comment.

   DATES: Effective Date: This rule is effective [INSERT DATE OF PUBLICATION IN

   THE FEDERAL REGISTER].




                                                1
Case 20-01003 Doc            1-4 Filed 04/27/20 Entered                04/27/20 21:44:07
              Desc             Exhibit D         Page               3 of 13


   Applicability Date: This interim final rule applies to applications submitted under the

   Paycheck Protection Program through June 30, 2020, or until funds made available for

   this purpose are exhausted.

   Comment Date: Comments must be received on or before [INSERT DATE 30 DAYS

   AFTER DATE OF PUBLICATION IN THE FEDERAL REGISTER].

   ADDRESSES: You may submit comments, identified by number SBA-2020-0021

   through the Federal eRulemaking Portal: http://www.regulations.gov. Follow the

   instructions for submitting comments. SBA will post all comments on

   www.regulations.gov. If you wish to submit confidential business information (CBI) as

   defined in the User Notice at www.regulations.gov, please send an email to ppp-

   ifr@sba.gov. Highlight the information that you consider to be CBI and explain why you

   believe SBA should hold this information as confidential. SBA will review the

   information and make the final determination whether it will publish the information.

   FOR FURTHER INFORMATION CONTACT: A Call Center Representative at 833-

   572-0502, or the local SBA Field Office; the list of offices can be found at

   https://www.sba.gov/tools/local-assistance/districtoffices.

   SUPPLEMENTARY INFORMATION:

      I.      Background Information

      On March 13, 2020, President Trump declared the ongoing Coronavirus Disease 2019

   (COVID-19) pandemic of sufficient severity and magnitude to warrant an emergency

   declaration for all States, territories, and the District of Columbia. With the COVID-19

   emergency, many small businesses nationwide are experiencing economic hardship as a

   direct result of the Federal, State, tribal, and local public health measures that are being




                                                 2
Case 20-01003 Doc            1-4 Filed 04/27/20 Entered              04/27/20 21:44:07
              Desc             Exhibit D         Page             4 of 13


   taken to minimize the public’s exposure to the virus. These measures, some of which are

   government-mandated, are being implemented nationwide and include the closures of

   restaurants, bars, and gyms. In addition, based on the advice of public health officials,

   other measures, such as keeping a safe distance from others or even stay-at-home orders,

   are being implemented, resulting in a dramatic decrease in economic activity as the

   public avoids malls, retail stores, and other businesses.

      On March 27, 2020, the President signed the Coronavirus Aid, Relief, and Economic

   Security Act (the CARES Act or the Act) (Pub. L. 116-136) to provide emergency

   assistance and health care response for individuals, families, and businesses affected by

   the coronavirus pandemic. The Small Business Administration (SBA) received funding

   and authority through the Act to modify existing loan programs and establish a new loan

   program to assist small businesses nationwide adversely impacted by the COVID-19

   emergency. Section 1102 of the Act temporarily permits SBA to guarantee 100 percent

   of 7(a) loans under a new program titled the “Paycheck Protection Program.” Section

   1106 of the Act provides for forgiveness of up to the full principal amount of qualifying

   loans guaranteed under the Paycheck Protection Program.

      II.     Comments and Immediate Effective Date

      The intent of the Act is that SBA provide relief to America’s small businesses

   expeditiously. This intent, along with the dramatic decrease in economic activity

   nationwide, provides good cause for SBA to dispense with the 30-day delayed effective

   date provided in the Administrative Procedure Act. Specifically, it is critical to meet

   lenders’ and borrowers’ need for clarity concerning program requirements as rapidly as




                                                 3
Case 20-01003 Doc            1-4 Filed 04/27/20 Entered              04/27/20 21:44:07
              Desc             Exhibit D         Page             5 of 13


   possible because the last day eligible borrowers can apply for and receive a loan is June

   30, 2020.

      This interim final rule supplements previous regulations and guidance on several

   important, discrete issues. The immediate effective date of this interim final rule will

   benefit lenders so that they can swiftly close and disburse loans to small businesses. This

   interim final rule is effective without advance notice and public comment because section

   1114 of the Act authorizes SBA to issue regulations to implement Title I of the Act

   without regard to notice requirements. This rule is being issued to allow for immediate

   implementation of this program. Although this interim final rule is effective

   immediately, comments are solicited from interested members of the public on all aspects

   of the interim final rule, including section III below. These comments must be submitted

   on or before [INSERT DATE 30 DAYS AFTER DATE OF PUBLICATION IN THE

   FEDERAL REGISTER]. SBA will consider these comments and the need for making

   any revisions as a result of these comments.

      III.     Paycheck Protection Program Requirements for Promissory Notes,

               Authorizations, Affiliation, and Eligibility

      Overview

      The CARES Act was enacted to provide immediate assistance to individuals,

   families, and organizations affected by the COVID-19 emergency. Among the

   provisions contained in the CARES Act are provisions authorizing SBA to temporarily

   guarantee loans under the Paycheck Protection Program (PPP). Loans under the PPP will

   be 100 percent guaranteed by SBA, and the full principal amount of the loans and any

   accrued interest may qualify for loan forgiveness. Additional information about the PPP




                                                  4
Case 20-01003 Doc                1-4 Filed 04/27/20 Entered                     04/27/20 21:44:07
              Desc                 Exhibit D         Page                    6 of 13


   is available in the First PPP Interim Final Rule (85 FR 20811), a second interim final rule

   (85 FR 20817) (the Second PPP Interim Final Rule), and a third interim final rule (the

   Third PPP Interim Final Rule) (85 FR 21747) (collectively, the PPP Interim Final Rules).

       1. Requirements for Promissory Notes and Authorizations

            This guidance is substantively identical to previously posted FAQ guidance.

       a. Are lenders required to use a promissory note provided by SBA or may they use

            their own?

            Lenders may use their own promissory note or an SBA form of promissory note.

            See FAQ 19 (posted April 8, 2020).

       b. Are lenders required to use a separate SBA Authorization document to issue PPP

            loans?

            No. A lender does not need a separate SBA Authorization for SBA to guarantee a

            PPP loan. However, lenders must have executed SBA Form 2484 (the Lender

            Application Form - Paycheck Protection Program Loan Guaranty) 1 to issue PPP

            loans and receive a loan number for each originated PPP loan. Lenders may

            include in their promissory notes for PPP loans any terms and conditions,

            including relating to amortization and disclosure, that are not inconsistent with

            Sections 1102 and 1106 of the CARES Act, the PPP Interim Final Rules and

            guidance, and SBA Form 2484. See FAQ 21 (posted April 13, 2020). The

            decision not to require a separate SBA Authorization in order to ensure that

            critical PPP loans are disbursed as efficiently as practicable.




   1
     This requirement is satisfied by a lender when the lender completes the process of submitting a loan
   through the E-Tran system; no transmission or retention of a physical copy of Form 2484 is required.


                                                        5
Case 20-01003 Doc                1-4 Filed 04/27/20 Entered                     04/27/20 21:44:07
              Desc                 Exhibit D         Page                    7 of 13


       2. Clarification Regarding Eligible Businesses

       a. Is a hedge fund or private equity firm eligible for a PPP loan?

           No. Hedge funds and private equity firms are primarily engaged in investment or

           speculation, and such businesses are therefore ineligible to receive a PPP loan.

           The Administrator, in consultation with the Secretary, does not believe that

           Congress intended for these types of businesses, which are generally ineligible for

           section 7(a) loans under existing SBA regulations, to obtain PPP financing.

       b. Do the SBA affiliation rules prohibit a portfolio company of a private equity fund

           from being eligible for a PPP loan?

           Borrowers must apply the affiliation rules that appear in 13 CFR 121.301(f), as

           set forth in the Second PPP Interim Final Rule (85 FR 20817). The affiliation

           rules apply to private equity-owned businesses in the same manner as any other

           business subject to outside ownership or control. 2 However, in addition to

           applying any applicable affiliation rules, all borrowers should carefully review the

           required certification on the Paycheck Protection Program Borrower Application

           Form (SBA Form 2483) stating that “[c]urrent economic uncertainty makes this

           loan request necessary to support the ongoing operations of the Applicant.”

       c. Is a hospital owned by governmental entities eligible for a PPP loan?

           A hospital that is otherwise eligible to receive a PPP loan as a business concern or

           nonprofit organization (described in section 501(c)(3) of the Internal Revenue

           Code of 1986 and exempt from taxation under section 501(a) of such Code) shall


   2
     However, the Act waives the affiliation rules if the borrower receives financial assistance from an SBA-
   licensed Small Business Investment Company (SBIC) in any amount. This includes any type of financing
   listed in 13 CFR 107.50, such as loans, debt with equity features, equity, and guarantees. Affiliation is
   waived even if the borrower has investment from other non-SBIC investors.


                                                        6
Case 20-01003 Doc          1-4 Filed 04/27/20 Entered               04/27/20 21:44:07
              Desc           Exhibit D         Page              8 of 13


         not be rendered ineligible for a PPP loan due to ownership by a state or local

         government if the hospital receives less than 50% of its funding from state or

         local government sources, exclusive of Medicaid.

         The Administrator, in consultation with the Secretary, determined that this

         exception to the general ineligibility of government-owned entities, 13 CFR

         120.110(j), is appropriate to effectuate the purposes of the CARES Act.

      d. Part III.2.b. of the Third PPP Interim Final Rule (85 FR 21747, 21751) is revised

         to read as follows:

         Are businesses that receive revenue from legal gaming eligible for a PPP Loan?

         A business that is otherwise eligible for a PPP Loan is not rendered ineligible due

         to its receipt of legal gaming revenues, and 13 CFR 120.110(g) is inapplicable to

         PPP loans. Businesses that received illegal gaming revenue remain categorically

         ineligible. On further consideration, the Administrator, in consultation with the

         Secretary, believes this approach is more consistent with the policy aim of making

         PPP loans available to a broad segment of U.S. businesses.

      3. Business Participation in Employee Stock Ownership Plans

         Does participation in an employee stock ownership plan (ESOP) trigger

         application of the affiliation rules?

         No. For purposes of the PPP, a business’s participation in an ESOP (as defined in

         15 U.S.C. § 632(q)(6)) does not result in an affiliation between the business and

         the ESOP. The Administrator, in consultation with the Secretary, determined that

         this is appropriate given the nature of such plans. Under an ESOP, a business

         concern contributes its stock (or money to buy its stock or to pay off a loan that




                                                 7
Case 20-01003 Doc          1-4 Filed 04/27/20 Entered                04/27/20 21:44:07
              Desc           Exhibit D         Page               9 of 13


         was used to buy stock) to the plan for the benefit of the company’s employees.

         The plan maintains an account for each employee participating in the plan.

         Shares of stock vest over time before an employee is entitled to them. However,

         with an ESOP, an employee generally does not buy or hold the stock directly

         while still employed with the company. Instead, the employee generally receives

         the shares in his or her personal account only upon the cessation of employment

         with the company, including retirement, disability, death, or termination.

      4. Eligibility of Businesses Presently Involved in Bankruptcy Proceedings

         Will I be approved for a PPP loan if my business is in bankruptcy?

         No. If the applicant or the owner of the applicant is the debtor in a bankruptcy

         proceeding, either at the time it submits the application or at any time before the

         loan is disbursed, the applicant is ineligible to receive a PPP loan. If the applicant

         or the owner of the applicant becomes the debtor in a bankruptcy proceeding after

         submitting a PPP application but before the loan is disbursed, it is the applicant’s

         obligation to notify the lender and request cancellation of the application. Failure

         by the applicant to do so will be regarded as a use of PPP funds for unauthorized

         purposes.

         The Administrator, in consultation with the Secretary, determined that providing

         PPP loans to debtors in bankruptcy would present an unacceptably high risk of an

         unauthorized use of funds or non-repayment of unforgiven loans. In addition, the

         Bankruptcy Code does not require any person to make a loan or a financial

         accommodation to a debtor in bankruptcy. The Borrower Application Form for

         PPP loans (SBA Form 2483), which reflects this restriction in the form of a




                                               8
Case 20-01003 Doc                1-4 Filed 04/27/20 Entered             04/27/20 21:44:07
              Desc                Exhibit D         Page            10 of 13


           borrower certification, is a loan program requirement. Lenders may rely on an

           applicant’s representation concerning the applicant’s or an owner of the

           applicant’s involvement in a bankruptcy proceeding.

       5. Limited Safe Harbor with Respect to Certification Concerning Need for PPP

           Loan Request

           Consistent with section 1102 of the CARES Act, the Borrower Application Form

           requires PPP applicants to certify that “[c]urrent economic uncertainty makes this

           loan request necessary to support the ongoing operations of the Applicant.”

           Any borrower that applied for a PPP loan prior to the issuance of this regulation

           and repays the loan in full by May 7, 2020 will be deemed by SBA to have made

           the required certification in good faith.

           The Administrator, in consultation with the Secretary, determined that this safe

           harbor is necessary and appropriate to ensure that borrowers promptly repay PPP

           loan funds that the borrower obtained based on a misunderstanding or

           misapplication of the required certification standard.

       6. Additional Information

       SBA may provide further guidance, if needed, through SBA notices that will be

   posted on SBA’s website at www.sba.gov. Questions on the Paycheck Protection

   Program may be directed to the Lender Relations Specialist in the local SBA Field

   Office. The local SBA Field Office may be found at https://www.sba.gov/tools/local-

   assistance/districtoffices.




                                                  9
Case 20-01003 Doc           1-4 Filed 04/27/20 Entered               04/27/20 21:44:07
              Desc           Exhibit D         Page              11 of 13


      Compliance with Executive Orders 12866, 12988, 13132, 13563, and 13771, the

   Paperwork Reduction Act (44 U.S.C. Ch. 35), and the Regulatory Flexibility Act (5

   U.S.C. 601-612).

      Executive Orders 12866, 13563, and 13771

      This interim final rule is economically significant for the purposes of Executive

   Orders 12866 and 13563, and is considered a major rule under the Congressional Review

   Act. SBA, however, is proceeding under the emergency provision at Executive Order

   12866 Section 6(a)(3)(D) based on the need to move expeditiously to mitigate the current

   economic conditions arising from the COVID-19 emergency. This rule’s designation

   under Executive Order 13771 will be informed by public comment.

      Executive Order 12988

      SBA has drafted this rule, to the extent practicable, in accordance with the standards

   set forth in section 3(a) and 3(b)(2) of Executive Order 12988, to minimize litigation,

   eliminate ambiguity, and reduce burden. The rule has no preemptive or retroactive effect.

      Executive Order 13132

      SBA has determined that this rule will not have substantial direct effects on the

   States, on the relationship between the National Government and the States, or on the

   distribution of power and responsibilities among the various layers of government.

   Therefore, SBA has determined that this rule has no federalism implications warranting

   preparation of a federalism assessment.

      Paperwork Reduction Act, 44 U.S.C. Chapter 35

      SBA has determined that this rule will not impose new or modify existing

   recordkeeping or reporting requirements under the Paperwork Reduction Act.




                                               10
Case 20-01003 Doc            1-4 Filed 04/27/20 Entered                04/27/20 21:44:07
              Desc            Exhibit D         Page               12 of 13


      Regulatory Flexibility Act (RFA)

      The Regulatory Flexibility Act (RFA) generally requires that when an agency issues a

   proposed rule, or a final rule pursuant to section 553(b) of the APA or another law, the

   agency must prepare a regulatory flexibility analysis that meets the requirements of the

   RFA and publish such analysis in the Federal Register. 5 U.S.C. 603, 604. Specifically,

   the RFA normally requires agencies to describe the impact of a rulemaking on small

   entities by providing a regulatory impact analysis. Such analysis must address the

   consideration of regulatory options that would lessen the economic effect of the rule on

   small entities. The RFA defines a “small entity” as (1) a proprietary firm meeting the

   size standards of the Small Business Administration (SBA); (2) a nonprofit organization

   that is not dominant in its field; or (3) a small government jurisdiction with a population

   of less than 50,000. 5 U.S.C. 601(3)–(6). Except for such small government

   jurisdictions, neither State nor local governments are “small entities.” Similarly, for

   purposes of the RFA, individual persons are not small entities. The requirement to

   conduct a regulatory impact analysis does not apply if the head of the agency “certifies

   that the rule will not, if promulgated, have a significant economic impact on a substantial

   number of small entities.” 5 U.S.C. 605(b). The agency must, however, publish the

   certification in the Federal Register at the time of publication of the rule, “along with a

   statement providing the factual basis for such certification.” If the agency head has not

   waived the requirements for a regulatory flexibility analysis in accordance with the

   RFA’s waiver provision, and no other RFA exception applies, the agency must prepare

   the regulatory flexibility analysis and publish it in the Federal Register at the time of

   promulgation or, if the rule is promulgated in response to an emergency that makes




                                                 11
Case 20-01003 Doc            1-4 Filed 04/27/20 Entered                04/27/20 21:44:07
              Desc            Exhibit D         Page               13 of 13


   timely compliance impracticable, within 180 days of publication of the final rule. 5

   U.S.C. 604(a), 608(b). Rules that are exempt from notice and comment are also exempt

   from the RFA requirements, including conducting a regulatory flexibility analysis, when

   among other things the agency for good cause finds that notice and public procedure are

   impracticable, unnecessary, or contrary to the public interest. SBA Office of Advocacy

   guide: How to Comply with the Regulatory Flexibility Act, Ch.1. p.9. Accordingly, SBA

   is not required to conduct a regulatory flexibility analysis.




   Jovita Carranza,
   Administrator.




                                                 12
